      Case 4:17-cv-02592 Document 23 Filed on 01/16/19 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                           UNITED STATES DISTRICT COURT                              January 16, 2019
                            SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                HOUSTON DIVISION

JAN CARAWAY, et al,                            §
                                               §
         Plaintiffs,                           §
VS.                                            §   CIVIL ACTION NO. 4:17-CV-02592
                                               §
GROUP 1 AUTOMOTIVE, INC., et al,               §
                                               §
         Defendants.                           §

                       ORDER OF DISMISSAL ON STIPULATION

       Parties in the above styled and numbered cause of action have filed a stipulation of

dismissal with prejudice, pursuant to rule 41(a)(1)(A)(ii) of the FEDERAL RULES        OF   CIVIL

PROCEDURE.

       Accordingly, it is Ordered that this case is dismissed with prejudice, with each party to

bear its own costs.

       It is so ORDERED.

       SIGNED on this 16th day of January, 2019.


                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




1/1
